Case 2:19-cv-06906-VAP-GJS Document 28 Filed 11/12/19 Page 1 of 3 Page ID #:201



    1     LAWRENCE M. HADLEY - State Bar No. 157728
          lhadley@glaserweil.com
    2     JUSTIN P. THIELE - State Bar No. 311787
          jthiele@glaserweil.com
    3     GLASER WEIL FINK HOWARD
            AVCHEN & SHAPIRO LLP
    4     10250 Constellation Boulevard, 19th Floor
          Los Angeles, California 90067
    5     Telephone: (310) 553-3000
          Facsimile: (310) 556-2920
    6
          CARTER LEDYARD & MILBURN LLP
    7     John M. Griem, Jr. (admitted pro hac vice)
          griem@clm.com
    8     2 Wall Street
          New York, New York 10005
    9     (212) 732-3200
          Attorneys for Defendants
   10     Museum of Dream Space, LLC, and Dahooo American Corp.
   11
                                UNITED STATES DISTRICT COURT
   12
                               CENTRAL DISTRICT OF CALIFORNIA
   13
                                          WESTERN DIVISION
   14
          TEAMLAB, INC., a Japanese                    CASE NO.: 2:19-cv-06906-VAP-GJS
   15     corporation,
                                                       Hon. Virginia A. Phillips
   16                       Plaintiff,
                                                       JOINT STIPULATION TO
   17     v.                                           EXTEND FILING DEADLINE FOR
                                                       DEFENDANTS’ RESPONSE TO
   18     MUSEUM OF DREAM SPACE, LLC, a                PLAINTIFF’S AMENDED
          California limited liability company, and    COMPLAINT
   19     DAHOOO AMERICAN
          CORPORATION, an Illinois corporation,
   20
                            Defendants.
   21

   22

   23

   24

   25

   26

   27

   28

                 JOINT STIPULATION TO EXTEND FILING DEADLINE FOR DEFENDANT’S RESPONSE TO
                                      PLAINTIFF’S AMENDED COMPLAINT
1742452
Case 2:19-cv-06906-VAP-GJS Document 28 Filed 11/12/19 Page 2 of 3 Page ID #:202



    1     TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
    2           Please take notice that Plaintiff TeamLab, Inc. and Defendants Museum of
    3     Dream Space, LLC and Dahooo American Corporation, hereby stipulate to extend
    4     Defendants’ deadline to file a response to Plaintiff’s Amended Complaint from
    5     November 12, 2019 to December 3, 2019.
    6

    7     DATED: November 8, 2019             GLASER WEIL FINK HOWARD
                                               AVCHEN & SHAPIRO LLP
    8

    9
                                              By:    /s/ Justin P. Thiele
   10                                               LAWRENCE M. HADLEY
   11
                                                    JUSTIN P. THIELE
          DATED: November 8, 2019             CARTER LEDYARD & MILBURN LLP
   12

   13
                                              By:    /s/ John M. Griem
   14                                               JOHN M. GRIEM, JR., pro hace vice
                                                    Attorneys for Defendants
   15
                                                    Museum ofDream Space, LLC, and
   16                                               Dahooo American Corp.
   17

   18     DATED: November 8, 2019             COWAN, DEBAETS, ABRAHAMS
                                              & SHEPPARD LLP
   19

   20
                                              By:    /s/ Nancy E. Wolff
   21                                               NANCY E. WOLFF
                                                    SCOTT J. SHOLDER, pro hace vice
   22
                                                    Attorneys for Plaintiff
   23                                               TEAMLAB, INC.
   24

   25

   26

   27

   28
                                                    1
                JOINT STIPULATION TO EXTEND FILING DEADLINE FOR DEFENDANT’S RESPONSE TO
                                     PLAINTIFF’S AMENDED COMPLAINT
1742452
Case 2:19-cv-06906-VAP-GJS Document 28 Filed 11/12/19 Page 3 of 3 Page ID #:203



    1                   ATTESTATION PURSUANT TO CIVIL L.R. 5-4.3.4.
    2           I, Justin P. Thiele, am the ECF User whose identification and password are
    3     being used to file this document. Pursuant to Civil L.R. 5-4.3.4., I hereby attest that
    4     all other signatories listed, and on whose behalf the filing is submitted, concur in the
    5     filing’s content and have authorized the filing.
    6

    7
                                                 By: /s/ Justin P. Thiele
                                                     Justin P. Thiele
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                     2
                 JOINT STIPULATION TO EXTEND FILING DEADLINE FOR DEFENDANT’S RESPONSE TO
                                      PLAINTIFF’S AMENDED COMPLAINT
1742452
